Citation Nr: 0812587	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 20 percent 
disabling. 
 
2.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling. 
 
3.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling 
 
4.  Entitlement to an increased (compensable) rating for 
residuals of loss of teeth 2, 3, 14, 25, 26, 27, 28, 29, 30, 
and 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1990.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Louisville, Kentucky that denied 
ratings in excess of 20 percent for TMJ syndrome and each 
ankle affected by arthritis, as well as a compensable 
evaluation for loss of multiple teeth.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that in a rating decision dated in 
October 2006, the noncompensable evaluations for arthritis of 
the right and left ankles were increased to 20 percent.  It 
was stated that this was considered full grants of these 
benefits sought on appeal and that they were longer in 
appellate status.  The Board points out, however, that on a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  A higher disability evaluation for each ankle is 
potentially applicable, depending on the conditions 
clinically found.  It thus follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  It does 
not appear that the veteran has withdrawn his appeal.  As a 
result, contrary to the RO's pronouncement, these issues 
remain on appeal.

The veteran asserts that the symptoms associated with the 
service-connected TMJ syndrome, bilateral ankle disability, 
and loss of multiple teeth are more disabling than reflected 
by the currently assigned disability evaluations and warrant 
higher ratings.  In correspondence dated in March 2005, and 
in the Informal Hearing Presentation dated in February 2008, 
it is indicated that the service-connected conditions have 
increased in severity.  In the latter writing, the 
representative points out that the veteran had not had a VA 
examination for compensation purposes since December 2003, 
and that the evidence is too old to fairly adjudicate the 
claim at this time.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
has worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for current orthopedic and dental examinations to 
ascertain the current status of the service-connected 
disorders on appeal.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board also notes that the veteran appears 
to receive regular VA outpatient treatment for various 
disabilities, including the service-connected disorders.  The 
most recent records date through October 25, 2006.  As VA has 
potential notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from October 26, 2006 to 
the present should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed and 
satisfied with respect to PTSD.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, 22 
Vet.App 37 (2008) are fully met 
and complied with since the 
reported duty-to-assist letter in 
August 2006.

2.  Retrieve a copy of all of the 
veteran's VA treatment records 
dating from October 26, 2006 to 
the present and associate them 
with the claims folder.  

3.  The veteran should be 
scheduled for a VA dental 
examination to assess the current 
severity of the service-connected 
TMJ dysfunction and the clinical 
residuals and effects of loss of 
teeth 2, 3, 14, 25, 26, 27, 28, 
29, 30, and 31.  The claims folder 
and a copy of this remand must be 
made available to and be reviewed 
by the examiner prior to 
completion of the examination 
report.  The examination report 
must indicate whether or not the 
claims folder was reviewed.  Any 
indicated studies should be 
performed, and clinical findings 
should be reported in detail.

The examiner should A) specify the 
range of motion for the inter-
incisal movement (in millimeters) 
and the range of the lateral 
excursion movement (in 
millimeters).  If limited motion 
is demonstrated, an opinion as to 
any increased functional loss due 
to painful use, weakness, excess 
fatigability, and/or 
incoordination of such affected 
part should be provide and B) 
indicate whether or not the lost 
masticatory surface occasioned by 
tooth loss can or cannot be 
restored by suitable prosthesis.

4.  The veteran should be 
scheduled for examination by a VA 
orthopedist to assess the severity 
of his service-connected left and 
right ankle disabilities.  The 
claims folder and a copy of this 
remand should be provided to the 
examiner in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected bilateral ankle 
disability.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare- 
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

